Citation Nr: 0029420	
Decision Date: 11/08/00    Archive Date: 11/16/00	

DOCKET NO.  99-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an original rating for asthma in excess of 
10 percent.

2.  Entitlement to an original rating for degenerative disc 
disease of the cervical spine in excess of zero percent.



INTRODUCTION

The veteran had active service from February 1984 to December 
1997.

This appeal arises from a July 1998 rating decision in which, 
in pertinent part, the RO granted service connection for 
asthma rated as 10 percent disabling, and for degenerative 
disc disease of the cervical spine, evaluated as 
noncompensably disabling.  The grants of service connection 
and evaluations of those disabilities were effective December 
16, 1997.  


FINDINGS OF FACT

1.  The veteran has recurrent asthma which is increased 
during the winter.  Pulmonary function tests of record have 
revealed post bronchial findings of FEV-1 of 79 percent and 
3-broncho FEV/FVC of 82 percent of predicted.

2.  No showing of tenderness, muscle spasm, or motion 
restriction of the neck has been demonstrated at any time 
since the effective date of the grant of service connection 
for disc disease of the cervical spine.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for asthma have not been met for any period since the grant 
of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6602 (1999).

2.  The criteria for a compensable evaluation for 
degenerative disc disease of the cervical spine have not been 
met during any period since the effective date of the grant 
of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Entitlement to a Rating in Excess of 10 Percent
for Asthma

A review of the service medical records reflects the veteran 
was diagnosed with asthma while on active service.  At the 
time of the medical evaluation board report in October 1997, 
he was reported to exhibit good complaints with therapy along 
with good control.  The asthma was described as apparently of 
allergic etiology.  It was stated it tended to be relatively 
short seasoned and was well controlled with medication. 

Post service, the veteran was accorded an examination by VA 
in June 1998.  He stated he had had recurrent asthma since 
1986.  He described the asthma as mild through the year, but 
significantly increased during the winter months.  He related 
that he normally took Azmacort about twice a day with control 
of his symptomatology.  During the winter, he also use a 
Proventil inhaler.  He stated the asthma was not exertionally 
related, so that he was able to run and jog.  During the 
winter months, he reported, he had limitation of this 
activity and this appeared to be particularly symptomatic at 
nights during the winter.  

On respiratory examination the chest was symmetrical with a 
normal anteroposterior diameter.  There was good intercostal 
movement with inspiration.  The lungs were clear to 
auscultation and percussion throughout.  The pertinent 
impression was recurrent asthma, intermittently symptomatic.  

Pulmonary function testing showed post bronchial findings of 
FEV-1 of 79 percent predicted and prebroncho FV1/FVC of 82 
percent predicted.  

Under the criteria for evaluating bronchial asthma, a 10 
percent rating is warranted when there is a FEV-1 of 71 to 80 
percent of predicted, or; when the ratio of FEV-1/FVC is 71 
to 80 percent, or; when intermittent inhalational or oral 
bronchodilator is required.  The next higher rating of 30 
percent is warranted when the FEV-1 is 56 or 70 percent of 
predicted; or, the FEV-1/FVC is 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy is required; or, 
inhalational anti-inflammatory medication is required.  The 
next higher rating of 60 percent is assigned when the FEV-1 
is 40 to 55 percent of predicted; or, the FEV-1/FVC is 40 to 
55 percent; or, at least monthly visits to a physician are 
required for the care of exacerbations; or, when intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  A 100 percent 
rating is required when the FEV-1 is less than 40 percent of 
predicted; or, the FEV-1/FVC is less than 40 percent; or, 
when there is more than one attack per weeks with episodes of 
respiratory failure; or, when daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications is required.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

In this case, the evidence of record shows that the pulmonary 
function testing accorded the veteran in June 1998 resulted 
in FEV-1 of 79 percent of predicted and FEV1/FVC of 82 
percent of predicted.  These findings do not meet, much less 
exceed, the criteria for the next higher rating of 30 
percent.  

In sum, while it is clear that the veteran has an ongoing 
problem with his respiratory system over the years, it has 
not been shown since the effective date of service connection 
that his symptoms warrant a 30 percent rating.  The evidence 
reflects that his complaints appear to be fairly well 
controlled with his medication and the use of an inhaler.  
Medical records show that the veteran is compliant with his 
medication regimen, and his asthma is well controlled.  
Accordingly, his symptomatology is most consistent with the 
diagnostic criteria for the 10 percent rating which has been 
in effect since the effective date of the grant of service 
connection.

Entitlement to an Initial Compensable Evaluation
for a Neck Disorder

The veteran's neck disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, and a noncompensable 
evaluation is in effect.  Although Diagnostic Code 5290 
provides for a minimum 10 percent disability rating if the 
range of motion is "slight," a noncompensable rating has been 
assigned under 38 C.F.R. § 4.31 (1999) which provides that in 
every instance where the rating schedule does not provide a 
zero percent evaluation, a zero percent evaluation will be 
assigned if the criteria for a compensable rating have not 
been met.  A 10 percent rating is warranted under Diagnostic 
Code 5290 if limitation of motion of the cervical spine is 
slight; if limitation of motion is moderate, a 20 percent 
rating will be assigned; if it is severe, a 30 percent rating 
is for application.

Based on the foregoing, the Board believes that a 
noncompensable rating for the veteran's service-connected 
neck disability since the effective date of the grant of 
service connection is warranted.  

The examination accorded the veteran by VA in 1998 showed 
normal spinal curvature.  There was no tenderness over the 
cervical vertebrae, there was no paravertebral muscle spasm 
or tenderness, and the veteran showed a full range of motion 
of the neck without complaint of pain.  

While an X-ray of the cervical spine showed narrowing at the 
C5 - C6 level and straightening of the cervical spine with 
slight kyphotic angulation at that level and there were small 
marginal osteophytes at that level, the vertebral body 
heights and disc space widths were otherwise well maintained.  
The examiner at the time of the examination stated the 
veteran had only minimal functional loss secondary to pain.

Accordingly, the Board finds the neck disability is most 
appropriately evaluated at the noncompensable rate under 
Diagnostic Code 5290.  The evidence does not warrant the 
assignment of a compensable rating during any period since 
the effective date for the disability.  The Board has 
considered the history of the neck disability, as well as the 
current clinical manifestations and the effect the disability 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  The Board finds that there is no medical evidence 
of atrophy or other objective indications of functional 
limitation that would support a finding that the neck 
disability impairs the veteran to the extent that he has the 
equivalent of slight limitation of motion, such that a 
compensable evaluation is warranted.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40 and 4.45.  

ORDER

Entitlement to a rating in excess of 10 percent for asthma 
for any time frame since the effective date for the grant of 
service connection is denied.

Entitlement to a compensable evaluation for degenerative disc 
disease of the cervical spine for any time since the 
effective date of the grant of service connection is denied.

		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals








- 6 -



- 6 -


